 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ROBERT A. GIBBS,                                  No. 2:18-cv-2963 WBS KJN P
12                     Petitioner,
13          v.                                         ORDER
14   SHASTA COUNTY SUPERIOR COURT,
15                     Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 22, 2019, the magistrate judge filed findings and recommendations herein which

21   were served on petitioner and which contained notice to petitioner that any objections to the

22   findings and recommendations were to be filed within fourteen days. Petitioner has not filed

23   objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed May 22, 2019, are adopted in full;

28          2. This action is dismissed as moot.
                                                      1
 1           3. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §

 2   2253.

 3   Dated: July 9, 2019

 4

 5

 6   /gibb2963.800.hc

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
